PER CURIAM.
Defendant was charged with possession of marijuana, trespass, resisting arrest without violence, battery on a law enforcement officer, possession of drug paraphernalia, and improper exhibition of a dangerous weapon. The state nolle pressed the resisting arrest charge. The jury acquitted the defendant of possession of marijuana and returned guilty verdicts on the remaining charges.
We find defendant’s issues on appeal to be without merit, with one exception. The defendant is correct that one of the written judgments and sentences does not conform to the jury verdict in that it reflects that defendant was convicted and sentenced for possession of marijuana and resisting arrest without violence. See Hicks v. State, 411 So.2d 1025 (Fla. 2d DCA 1982).
Therefore, we affirm the judgments and sentences for trespass, battery on a law enforcement officer, possession of drug paraphernalia, and improper exhibition of a dangerous weapon. We VACATE the judgments and sentences for possession of marijuana and resisting arrest without violence and REMAND to the trial court for correction of judgment and sentence.
AFFIRMED IN PART, REVERSED IN PART.
HOBSON, A.C.J., and SCHEB and LE-HAN, JJ., concur.